ACCEPTED
                                                                                        01-15-00341-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  9/24/2015 11:41:42 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                                     IN THE

                         FIRST COURT OF APPEALS                       FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                               9/24/2015 11:41:42 AM
                                 01-15-00254-CV                CHRISTOPHER A. PRINE
                                                                        Clerk
                                 01-15-00341-CV


        ELIZABETH A. LOUSTEAU AND BRETT CLANTON
                     Defendants/Appellants,
                              v.
   JAIME L. NORIEGA AND SONIA A. NORIEGA Plaintiffs/Appellees.


                     On Appeal from the 151st District Court
                            Harris County, Texas

                       Trial Court Cause No. 2013-35448B


                          NOTICE OF APPEARANCE

      Comes now, Seth Kretzer, and files this Notice of Appearance for

Plaintiff/Appellees, Jaime and Sonia Noriega, in the above styled action.

                                         Respectfully submitted,

                                         By:      /s/Seth Kretzer
                                           Seth Kretzer
                                           LAW OFFICES OF SETH KRETZER
                                           440 Louisiana Street, Suite 200
                                           Houston, Texas 77002
                                           State Bar #: 24043764
                                           713-775-3050 (telephone)
                                           713-224-2815 (facsimile)
                                           seth@kretzerfirm.com
                        CERTIFICATE OF SERVICE
      The undersigned does hereby certify that a true and correct copy of this

document was served on all counsel of record on this 24th day of September, 2015.



                                       /s/Seth Kretzer
                                       Seth Kretzer




                                        2